Appellant was convicted of playing at a game with cards at a public place. The case was tried at a former day of this term, and the judgment of the lower court affirmed, and it now comes before us on motion for rehearing. Appellant makes the point that the proof showed that the card playing of which appellant was convicted was at a private residence, and that a private residence can not become a public place by virtue of its being a place where people resort for social amusement or pleasure; that under the statute it can only become a public place when it is used for rotailing spirituous liquors. In this contention we think appellant is correct. This question was thoroughly discussed in Miller v. State, 35 Texas Criminal Reports, 650, and under the rule laid down in that case the conviction here must be reversed. The motion for rehearing is granted, and the judgment is reversed and the cause remanded.
Motion granted. Reversed and remanded.